72 So.3d 803 (2011)
Temika Lashay JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-1106.
District Court of Appeal of Florida, First District.
October 20, 2011.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Williams v. State, 45 So.3d 14 (Fla. 1st DCA 2010).
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.